
	
		II
		Calendar No. 84
		112th CONGRESS
		1st Session
		S. 1145
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2011
			Mr. Leahy (for himself,
			 Mr. Blumenthal, Mr. Franken, Mr.
			 Whitehouse, and Mr. Durbin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			June 23, 2011
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend title 18, United States Code, to clarify and
		  expand Federal criminal jurisdiction over Federal contractors and employees
		  outside the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Civilian Extraterritorial Jurisdiction
			 Act (CEJA) of 2011.
		2.Clarification and
			 expansion of Federal jurisdiction over Federal contractors and
			 employees
			(a)Extraterritorial
			 jurisdiction over Federal contractors and employees
				(1)In
			 generalChapter 212A of title 18, United States Code, is
			 amended—
					(A)by transferring
			 the text of section 3272 to the end of section 3271, redesignating such text as
			 subsection (c) of section 3271, and, in such text, as so redesignated, by
			 striking this chapter and inserting this
			 section;
					(B)by striking the
			 heading of section 3272; and
					(C)by adding after
			 section 3271, as amended by this paragraph, the following new sections:
						
							3272.Offenses
				committed by Federal contractors and employees outside the United
				States
								(a)Whoever, while
				employed by or accompanying any department or agency of the United States other
				than the Department of Defense, knowingly engages in conduct (or conspires or
				attempts to engage in conduct) outside the United States that would constitute
				an offense enumerated in subsection (c) had the conduct been engaged in within
				the United States or within the special maritime and territorial jurisdiction
				of the United States shall be punished as provided for that offense.
								(b)No prosecution for
				an offense may be commenced against a person under this section if a foreign
				government, in accordance with jurisdiction recognized by the United States,
				has prosecuted or is prosecuting such person for the conduct constituting the
				offense, except upon the approval of the Attorney General or the Deputy
				Attorney General (or a person acting in either such capacity), which function
				of approval may not be delegated.
								(c)The offenses
				covered by subsection (a) are the following:
									(1)Any offense under
				chapter 5 (arson) of this title.
									(2)Any offense under
				section 111 (assaulting, resisting, or impeding certain officers or employees),
				113 (assault within maritime and territorial jurisdiction), or 114 (maiming
				within maritime and territorial jurisdiction) of this title, but only if the
				offense is subject to a maximum sentence of imprisonment of one year or
				more.
									(3)Any offense under
				section 201 (bribery of public officials and witnesses) of this title.
									(4)Any offense under
				section 499 (military, naval, or official passes) of this title.
									(5)Any offense under
				section 701 (official badges, identifications cards, and other insignia), 702
				(uniform of armed forces and Public Health Service), 703 (uniform of friendly
				nation), or 704 (military medals or decorations) of this title.
									(6)Any offense under
				chapter 41 (extortion and threats) of this title, but only if the offense is
				subject to a maximum sentence of imprisonment of three years or more.
									(7)Any offense under
				chapter 42 (extortionate credit transactions) of this title.
									(8)Any offense under
				section 924(c) (use of firearm in violent or drug trafficking crime) or 924(o)
				(conspiracy to violate section 924(c)) of this title.
									(9)Any offense under
				chapter 50A (genocide) of this title.
									(10)Any offense under
				section 1111 (murder), 1112 (manslaughter), 1113 (attempt to commit murder or
				manslaughter), 1114 (protection of officers and employees of the United
				States), 1116 (murder or manslaughter of foreign officials, official guests, or
				internationally protected persons), 1117 (conspiracy to commit murder), or 1119
				(foreign murder of United States nationals) of this title.
									(11)Any offense under
				chapter 55 (kidnapping) of this title.
									(12)Any offense under
				section 1503 (influencing or injuring officer or juror generally), 1505
				(obstruction of proceedings before departments, agencies, and committees), 1510
				(obstruction of criminal investigations), 1512 (tampering with a witness,
				victim, or informant), or 1513 (retaliating against a witness, victim, or an
				informant) of this title.
									(13)Any offense under
				section 1951 (interference with commerce by threats or violence), 1952
				(interstate and foreign travel or transportation in aid of racketeering
				enterprises), 1956 (laundering of monetary instruments), 1957 (engaging in
				monetary transactions in property derived from specified unlawful activity),
				1958 (use of interstate commerce facilities in the commission of murder for
				hire), or 1959 (violent crimes in aid of racketeering activity) of this
				title.
									(14)Any offense under
				section 2111 (robbery or burglary within special maritime and territorial
				jurisdiction) of this title.
									(15)Any offense under
				chapter 109A (sexual abuse) of this title.
									(16)Any offense under
				chapter 113B (terrorism) of this title.
									(17)Any offense under
				chapter 113C (torture) of this title.
									(18)Any offense under
				chapter 115 (treason, sedition, and subversive activities) of this
				title.
									(19)Any offense under
				section 2442 (child soldiers) of this title.
									(20)Any offense under
				section 401 (manufacture, distribution, or possession with intent to distribute
				a controlled substance) or 408 (continuing criminal enterprise) of the
				Controlled Substances Act (21 U.S.C. 841, 848), or under section 1002
				(importation of controlled substances), 1003 (exportation of controlled
				substances), or 1010 (import or export of a controlled substance) of the
				Controlled Substances Import and Export Act (21 U.S.C. 952, 953, 960), but only
				if the offense is subject to a maximum sentence of imprisonment of 20 years or
				more.
									(d)In this
				section:
									(1)The term
				employed by any department or agency of the United States other than the
				Department of Defense means—
										(A)employed as a
				civilian employee, a contractor (including a subcontractor at any tier), an
				employee of a contractor (or a subcontractor at any tier), a grantee (including
				a contractor of a grantee or a subgrantee or subcontractor at any tier), or an
				employee of a grantee (or a contractor of a grantee or a subgrantee or
				subcontractor at any tier) of any department or agency of the United States
				other than the Department of Defense;
										(B)present or
				residing outside the United States in connection with such employment;
										(C)in the case of
				such a contractor, contractor employee, grantee, or grantee employee, such
				employment supports a program, project, or activity for a department or agency
				of the United States; and
										(D)not a national of
				or ordinarily resident in the host nation.
										(2)The term
				accompanying any department or agency of the United States other than the
				Department of Defense means—
										(A)a dependant,
				family member, or member of household of—
											(i)a civilian
				employee of any department or agency of the United States other than the
				Department of Defense; or
											(ii)a contractor
				(including a subcontractor at any tier), an employee of a contractor (or a
				subcontractor at any tier), a grantee (including a contractor of a grantee or a
				subgrantee or subcontractor at any tier), or an employee of a grantee (or a
				contractor of a grantee or a subgrantee or subcontractor at any tier) of any
				department or agency of the United States other than the Department of Defense,
				which contractor, contractor employee, grantee, or grantee employee is
				supporting a program, project, or activity for a department or agency of the
				United States other than the Department of Defense;
											(B)residing with such
				civilian employee, contractor, contractor employee, grantee, or grantee
				employee outside the United States; and
										(C)not a national of
				or ordinarily resident in the host nation.
										(3)The term
				grant agreement means a legal instrument described in section 6304
				or 6305 of title 31, other than an agreement between the United States and a
				State, local, or foreign government or an international organization.
									(4)The term
				grantee means a party, other than the United States, to a grant
				agreement.
									(5)The term
				host nation means the country outside of the United States where
				the employee or contractor resides, the country where the employee or
				contractor commits the alleged offense at issue, or both.
									3273.RegulationsThe Attorney General, after consultation
				with the Secretary of Defense, the Secretary of State, and the Director of
				National Intelligence, shall prescribe regulations governing the investigation,
				apprehension, detention, delivery, and removal of persons described in sections
				3271 and 3272 of this
				title.
							.
					(2)Conforming
			 amendmentSubparagraph (A) of section 3267(1) of such title is
			 amended to read as follows:
					
						(A)employed as a
				civilian employee, a contractor (including a subcontractor at any tier), or an
				employee of a contractor (or a subcontractor at any tier) of the Department of
				Defense (including a nonappropriated fund instrumentality of the
				Department);
						.
				(b)VenueChapter
			 211 of such title is amended by adding at the end the following new
			 section:
				
					3245.Optional venue
				for offenses involving Federal employees and contractors overseasIn addition to any venue otherwise provided
				in this chapter, the trial of any offense involving a violation of section
				3261, 3271, or 3272 of this title may be brought—
						(1)in the district in
				which is headquartered the department or agency of the United States that
				employs the offender, or any one of two or more joint offenders, or
						(2)in the district in
				which is headquartered the department or agency of the United States that the
				offender is accompanying, or that any one of two or more joint offenders is
				accompanying.
						.
			(c)Suspension of
			 statute of limitationsChapter 213 of such title is amended by
			 inserting after section 3287 the following new section:
				
					3287A.Suspension of
				limitations for offenses involving Federal employees and contractors
				overseasThe time during which
				a person who has committed an offense constituting a violation of section 3272
				of this title is outside the United States, or is a fugitive from justice
				within the meaning of section 3290 of this title, shall not be taken as any
				part of the time limited by law for commencement of prosecution of the
				offense.
					.
			(d)Clerical
			 amendments
				(1)Heading
			 amendmentThe heading of chapter 212A of such title is amended to
			 read as follows:
					
						212AExtraterritorial Jurisdiction Over Offenses
				of Contractors and Civilian Employees of the Federal
				Government
						.
				(2)Tables of
			 sections(A)The table of sections
			 at the beginning of chapter 211 of such title is amended by adding at the end
			 the following new item:
						
							
								3245. Optional venue for offenses
				involving Federal employees and contractors
				overseas.
							
							.
					(B)The table of
			 sections at the beginning of chapter 212A of such title is amended by striking
			 the item relating to section 3272 and inserting the following new items:
						
							
								3272. Offenses committed by Federal
				contractors and employees outside the United States.
								3273.
				Regulations.
							
							.
					(C)The table of
			 sections at the beginning of chapter 213 of such title is amended by inserting
			 after the item relating to section 3287 the following new item:
						
							
								3287A. Suspension of limitations for
				offenses involving Federal employees and contractors
				overseas.
							
							.
					(3)Table of
			 chaptersThe item relating to chapter 212A in the table of
			 chapters at the beginning of part II of such title is amended to read as
			 follows:
					
						
							212A. Extraterritorial Jurisdiction Over Offenses of Contractors and
				  Civilian Employees of the Federal
				  Government3271
						
						.
				3.Investigative
			 task forces for contractor and employee oversight
			(a)Establishment of
			 investigative task forces for contractor and employee oversight
				(1)In
			 generalThe Attorney General, in consultation with the Secretary
			 of Defense, the Secretary of State, the Secretary of Homeland Security, and the
			 heads of any other departments or agencies of the Federal Government
			 responsible for employing contractors or persons overseas shall assign adequate
			 personnel and resources, including through the creation of task forces, to
			 investigate allegations of criminal offenses under chapter 212A of title 18,
			 United States Code (as amended by section 2(a) of this Act), and may authorize
			 the overseas deployment of law enforcement agents and other government
			 personnel for that purpose.
				(2)Rule of
			 constructionNothing in this subsection shall be construed to
			 limit any authority of the Attorney General or any Federal law enforcement
			 agency to investigate violations of Federal law or deploy personnel
			 overseas.
				(b)Responsibilities
			 of Attorney General
				(1)InvestigationThe
			 Attorney General shall have principal authority for the enforcement of chapter
			 212A of title 18, United States Code (as so amended), and shall have the
			 authority to initiate, conduct, and supervise investigations of any alleged
			 offenses under such chapter.
				(2)Law enforcement
			 authorityWith respect to violations of sections 3271 and 3272 of
			 title 18, United States Code (as so amended), the Attorney General may
			 authorize any person serving in a law enforcement position in any other
			 department or agency of the Federal Government, including a member of the
			 Diplomatic Security Service of the Department of State or a military police
			 officer of the Armed Forces, to exercise investigative and law enforcement
			 authority, including those powers that may be exercised under section 3052 of
			 title 18, United States Code, subject to such guidelines or policies as the
			 Attorney General considers appropriate for the exercise of such powers.
				(3)ProsecutionThe
			 Attorney General may establish such procedures the Attorney General considers
			 appropriate to ensure that Federal law enforcement agencies refer offenses
			 under section 3271 or 3272 of title 18, United States Code (as so amended), to
			 the Attorney General for prosecution in a uniform and timely manner.
				(4)Assistance on
			 request of attorney generalNotwithstanding any statute, rule, or
			 regulation to the contrary, the Attorney General may request assistance from
			 the Secretary of Defense, the Secretary of State, or the head of any other
			 Executive agency to enforce section 3271 or 3272 of title 18, United States
			 Code (as so amended). The assistance requested may include the
			 following:
					(A)The assignment of
			 additional personnel and resources to task forces established by the Attorney
			 General under subsection (a).
					(B)An investigation
			 into alleged misconduct or arrest of an individual suspected of alleged
			 misconduct by agents of the Diplomatic Security Service of the Department of
			 State present in the nation in which the alleged misconduct occurs.
					(5)Annual
			 reportNot later than one year after the date of the enactment of
			 this Act, and annually thereafter for five years, the Attorney General shall,
			 in consultation with the Secretary of Defense and the Secretary of State,
			 submit to Congress a report containing the following:
					(A)The number of
			 prosecutions under chapter 212A of title 18, United States Code (as so
			 amended), including the nature of the offenses and any dispositions reached,
			 during the previous year.
					(B)The actions taken
			 to implement subsection (a)(1), including the organization and training of
			 personnel and the use of task forces, during the previous year.
					(C)Such
			 recommendations for legislative or administrative action as the President
			 considers appropriate to enforce chapter 212A of title 18, United States Code
			 (as so amended), and the provisions of this section.
					(c)Executive
			 agencyIn this section, the
			 term Executive agency has the meaning given that term in section
			 105 of title 5, United States Code.
			4.Effective
			 date
			(a)Immediate
			 effectivenessThis Act and the amendments made by this Act shall
			 take effect on the date of the enactment of this Act.
			(b)ImplementationThe
			 Attorney General and the head of any other department or agency of the Federal
			 Government to which this Act applies shall have 90 days after the date of the
			 enactment of this Act to ensure compliance with the provisions of this
			 Act.
			5.Rules of
			 construction
			(a)In
			 generalNothing in this Act
			 or any amendment made by this Act shall be construed—
				(1)to limit or affect the application of
			 extraterritorial jurisdiction related to any other Federal law; or
				(2)to limit or affect
			 any authority or responsibility of a Chief of Mission as provided in section
			 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927).
				(b)Intelligence
			 activitiesNothing in this Act or any amendment made by this Act
			 shall be construed—
				(1)to apply to
			 authorized intelligence activities that are carried out by or on behalf of any
			 element of the intelligence community (as that term is defined in section 3(4)
			 of the National Security Act of 1947 (50 U.S.C. 401a(4)) and conducted in
			 accordance with the United States laws, authorities, and regulations governing
			 such intelligence activities; or
				(2)to provide
			 immunity or an affirmative defense to an individual solely on the basis that
			 the individual is working for or on behalf of the intelligence
			 community.
				6.Authorization of
			 appropriationsFor each of the
			 fiscal years 2012 through 2017, there are authorized to be appropriated to the
			 Attorney General such sums as are necessary to carry out this Act.
		
	
		1.Short titleThis Act may be cited as the Civilian
			 Extraterritorial Jurisdiction Act of 2011 or the CEJA.
		2.Clarification and
			 expansion of Federal jurisdiction over Federal contractors and
			 employees
			(a)Extraterritorial
			 jurisdiction over Federal contractors and employees
				(1)In
			 generalChapter 212A of title 18, United States Code, is
			 amended—
					(A)by transferring the text
			 of section 3272 to the end of section 3271, redesignating such text as
			 subsection (c) of section 3271, and, in such text, as so redesignated, by
			 striking this chapter and inserting this
			 section;
					(B)by striking the heading
			 of section 3272; and
					(C)by adding after section
			 3271, as amended by this paragraph, the following new sections:
						
							3272.Offenses committed by
				Federal contractors and employees outside the United States
								(a)Whoever, while employed
				by or accompanying any department or agency of the United States other than the
				Department of Defense, knowingly engages in conduct (or conspires or attempts
				to engage in conduct) outside the United States that would constitute an
				offense enumerated in subsection (c) had the conduct been engaged in within the
				United States or within the special maritime and territorial jurisdiction of
				the United States shall be punished as provided for that offense.
								(b)No prosecution for an
				offense may be commenced against a person under this section if a foreign
				government, in accordance with jurisdiction recognized by the United States,
				has prosecuted or is prosecuting such person for the conduct constituting the
				offense, except upon the approval of the Attorney General or the Deputy
				Attorney General (or a person acting in either such capacity), which function
				of approval may not be delegated.
								(c)The offenses covered by
				subsection (a) are the following:
									(1)Any offense under chapter
				5 (arson) of this title.
									(2)Any offense under section
				111 (assaulting, resisting, or impeding certain officers or employees), 113
				(assault within maritime and territorial jurisdiction), or 114 (maiming within
				maritime and territorial jurisdiction) of this title, but only if the offense
				is subject to a maximum sentence of imprisonment of one year or more.
									(3)Any offense under section
				201 (bribery of public officials and witnesses) of this title.
									(4)Any offense under section
				499 (military, naval, or official passes) of this title.
									(5)Any offense under section
				701 (official badges, identifications cards, and other insignia), 702 (uniform
				of armed forces and Public Health Service), 703 (uniform of friendly nation),
				or 704 (military medals or decorations) of this title.
									(6)Any offense under chapter
				41 (extortion and threats) of this title, but only if the offense is subject to
				a maximum sentence of imprisonment of three years or more.
									(7)Any offense under chapter
				42 (extortionate credit transactions) of this title.
									(8)Any offense under section
				924(c) (use of firearm in violent or drug trafficking crime) or 924(o)
				(conspiracy to violate section 924(c)) of this title.
									(9)Any offense under chapter
				50A (genocide) of this title.
									(10)Any offense under
				section 1111 (murder), 1112 (manslaughter), 1113 (attempt to commit murder or
				manslaughter), 1114 (protection of officers and employees of the United
				States), 1116 (murder or manslaughter of foreign officials, official guests, or
				internationally protected persons), 1117 (conspiracy to commit murder), or 1119
				(foreign murder of United States nationals) of this title.
									(11)Any offense under
				chapter 55 (kidnapping) of this title.
									(12)Any offense under
				section 1503 (influencing or injuring officer or juror generally), 1505
				(obstruction of proceedings before departments, agencies, and committees), 1510
				(obstruction of criminal investigations), 1512 (tampering with a witness,
				victim, or informant), or 1513 (retaliating against a witness, victim, or an
				informant) of this title.
									(13)Any offense under
				section 1951 (interference with commerce by threats or violence), 1952
				(interstate and foreign travel or transportation in aid of racketeering
				enterprises), 1956 (laundering of monetary instruments), 1957 (engaging in
				monetary transactions in property derived from specified unlawful activity),
				1958 (use of interstate commerce facilities in the commission of murder for
				hire), or 1959 (violent crimes in aid of racketeering activity) of this
				title.
									(14)Any offense under
				section 2111 (robbery or burglary within special maritime and territorial
				jurisdiction) of this title.
									(15)Any offense under
				chapter 109A (sexual abuse) of this title.
									(16)Any offense under
				chapter 113B (terrorism) of this title.
									(17)Any offense under
				chapter 113C (torture) of this title.
									(18)Any offense under
				chapter 115 (treason, sedition, and subversive activities) of this
				title.
									(19)Any offense under
				section 2442 (child soldiers) of this title.
									(20)Any offense under
				section 401 (manufacture, distribution, or possession with intent to distribute
				a controlled substance) or 408 (continuing criminal enterprise) of the
				Controlled Substances Act (21 U.S.C. 841, 848), or under section 1002
				(importation of controlled substances), 1003 (exportation of controlled
				substances), or 1010 (import or export of a controlled substance) of the
				Controlled Substances Import and Export Act (21 U.S.C. 952, 953, 960), but only
				if the offense is subject to a maximum sentence of imprisonment of 20 years or
				more.
									(d)In this section:
									(1)The term employed
				by any department or agency of the United States other than the Department of
				Defense means—
										(A)employed as a civilian
				employee, a contractor (including a subcontractor at any tier), an employee of
				a contractor (or a subcontractor at any tier), a grantee (including a
				contractor of a grantee or a subgrantee or subcontractor at any tier), or an
				employee of a grantee (or a contractor of a grantee or a subgrantee or
				subcontractor at any tier) of any department or agency of the United States
				other than the Department of Defense;
										(B)present or residing
				outside the United States in connection with such employment;
										(C)in the case of such a
				contractor, contractor employee, grantee, or grantee employee, such employment
				supports a program, project, or activity for a department or agency of the
				United States; and
										(D)not a national of or
				ordinarily resident in the host nation.
										(2)The term
				accompanying any department or agency of the United States other than the
				Department of Defense means—
										(A)a dependant, family
				member, or member of household of—
											(i)a civilian employee of
				any department or agency of the United States other than the Department of
				Defense; or
											(ii)a contractor (including
				a subcontractor at any tier), an employee of a contractor (or a subcontractor
				at any tier), a grantee (including a contractor of a grantee or a subgrantee or
				subcontractor at any tier), or an employee of a grantee (or a contractor of a
				grantee or a subgrantee or subcontractor at any tier) of any department or
				agency of the United States other than the Department of Defense, which
				contractor, contractor employee, grantee, or grantee employee is supporting a
				program, project, or activity for a department or agency of the United States
				other than the Department of Defense;
											(B)residing with such
				civilian employee, contractor, contractor employee, grantee, or grantee
				employee outside the United States; and
										(C)not a national of or
				ordinarily resident in the host nation.
										(3)The term grant
				agreement means a legal instrument described in section 6304 or 6305 of
				title 31, other than an agreement between the United States and a State, local,
				or foreign government or an international organization.
									(4)The term
				grantee means a party, other than the United States, to a grant
				agreement.
									(5)The term host
				nation means the country outside of the United States where the employee
				or contractor resides, the country where the employee or contractor commits the
				alleged offense at issue, or both.
									3273.RegulationsThe Attorney General, after consultation
				with the Secretary of Defense, the Secretary of State, and the Director of
				National Intelligence, shall prescribe regulations governing the investigation,
				apprehension, detention, delivery, and removal of persons described in sections
				3271 and 3272 of this
				title.
							.
					(2)Conforming
			 amendmentSubparagraph (A) of section 3267(1) of such title is
			 amended to read as follows:
					
						(A)employed as a civilian
				employee, a contractor (including a subcontractor at any tier), or an employee
				of a contractor (or a subcontractor at any tier) of the Department of Defense
				(including a nonappropriated fund instrumentality of the
				Department);
						.
				(b)VenueChapter
			 211 of such title is amended by adding at the end the following new
			 section:
				
					3245.Optional venue for
				offenses involving Federal employees and contractors overseasIn addition to any venue otherwise provided
				in this chapter, the trial of any offense involving a violation of section
				3261, 3271, or 3272 of this title may be brought—
						(1)in the district in which
				is headquartered the department or agency of the United States that employs the
				offender, or any one of two or more joint offenders, or
						(2)in the district in which
				is headquartered the department or agency of the United States that the
				offender is accompanying, or that any one of two or more joint offenders is
				accompanying.
						.
			(c)Suspension of statute
			 of limitationsChapter 213 of such title is amended by inserting
			 after section 3287 the following new section:
				
					3287A.Suspension of
				limitations for offenses involving Federal employees and contractors
				overseasThe time during which
				a person who has committed an offense constituting a violation of section 3272
				of this title is outside the United States, or is a fugitive from justice
				within the meaning of section 3290 of this title, shall not be taken as any
				part of the time limited by law for commencement of prosecution of the
				offense.
					.
			(d)Clerical
			 amendments
				(1)Heading
			 amendmentThe heading of chapter 212A of such title is amended to
			 read as follows:
					
						212AExtraterritorial Jurisdiction Over Offenses
				of Contractors and Civilian Employees of the Federal
				Government
						.
				(2)Tables of
			 sections(A)The table of
			 sections at the beginning of chapter 211 of such title is amended by adding at
			 the end the following new item:
						
							
								3245. Optional venue for offenses involving
				Federal employees and contractors
				overseas.
							
							.
					(B)The table of sections at
			 the beginning of chapter 212A of such title is amended by striking the item
			 relating to section 3272 and inserting the following new items:
						
							
								3272. Offenses committed by Federal contractors
				and employees outside the United States.
								3273.
				Regulations.
							
							.
					(C)The table of sections at
			 the beginning of chapter 213 of such title is amended by inserting after the
			 item relating to section 3287 the following new item:
						
							
								3287A. Suspension of limitations for offenses
				involving Federal employees and contractors
				overseas.
							
							.
					(3)Table of
			 chaptersThe item relating to chapter 212A in the table of
			 chapters at the beginning of part II of such title is amended to read as
			 follows:
					
						
							212A. Extraterritorial Jurisdiction Over Offenses of Contractors and
				  Civilian Employees of the Federal
				  Government3271
						
						.
				3.Investigative task
			 forces for contractor and employee oversight
			(a)Establishment of
			 investigative task forces for contractor and employee oversight
				(1)In
			 generalThe Attorney General, in consultation with the Secretary
			 of Defense, the Secretary of State, the Secretary of Homeland Security, and the
			 heads of any other departments or agencies of the Federal Government
			 responsible for employing contractors or persons overseas shall assign adequate
			 personnel and resources, including through the creation of task forces, to
			 investigate allegations of criminal offenses under chapter 212A of title 18,
			 United States Code (as amended by section 2(a) of this Act), and may authorize
			 the overseas deployment of law enforcement agents and other government
			 personnel for that purpose.
				(2)Rule of
			 constructionNothing in this subsection shall be construed to
			 limit any authority of the Attorney General or any Federal law enforcement
			 agency to investigate violations of Federal law or deploy personnel
			 overseas.
				(b)Responsibilities of
			 Attorney General
				(1)InvestigationThe
			 Attorney General shall have principal authority for the enforcement of chapter
			 212A of title 18, United States Code (as so amended), and shall have the
			 authority to initiate, conduct, and supervise investigations of any alleged
			 offenses under such chapter.
				(2)Law enforcement
			 authorityWith respect to violations of sections 3271 and 3272 of
			 title 18, United States Code (as so amended), the Attorney General may
			 authorize any person serving in a law enforcement position in any other
			 department or agency of the Federal Government, including a member of the
			 Diplomatic Security Service of the Department of State or a military police
			 officer of the Armed Forces, to exercise investigative and law enforcement
			 authority, including those powers that may be exercised under section 3052 of
			 title 18, United States Code, subject to such guidelines or policies as the
			 Attorney General considers appropriate for the exercise of such powers.
				(3)ProsecutionThe
			 Attorney General may establish such procedures the Attorney General considers
			 appropriate to ensure that Federal law enforcement agencies refer offenses
			 under section 3271 or 3272 of title 18, United States Code (as so amended), to
			 the Attorney General for prosecution in a uniform and timely manner.
				(4)Assistance on request
			 of attorney generalNotwithstanding any statute, rule, or
			 regulation to the contrary, the Attorney General may request assistance from
			 the Secretary of Defense, the Secretary of State, or the head of any other
			 Executive agency to enforce section 3271 or 3272 of title 18, United States
			 Code (as so amended). The assistance requested may include the
			 following:
					(A)The assignment of
			 additional personnel and resources to task forces established by the Attorney
			 General under subsection (a).
					(B)An investigation into
			 alleged misconduct or arrest of an individual suspected of alleged misconduct
			 by agents of the Diplomatic Security Service of the Department of State present
			 in the nation in which the alleged misconduct occurs.
					(5)Annual
			 reportNot later than one year after the date of the enactment of
			 this Act, and annually thereafter for five years, the Attorney General shall,
			 in consultation with the Secretary of Defense and the Secretary of State,
			 submit to Congress a report containing the following:
					(A)The number of
			 prosecutions under chapter 212A of title 18, United States Code (as so
			 amended), including the nature of the offenses and any dispositions reached,
			 during the previous year.
					(B)The actions taken to
			 implement subsection (a)(1), including the organization and training of
			 personnel and the use of task forces, during the previous year.
					(C)Such recommendations for
			 legislative or administrative action as the President considers appropriate to
			 enforce chapter 212A of title 18, United States Code (as so amended), and the
			 provisions of this section.
					(c)Executive
			 agencyIn this section, the
			 term Executive agency has the meaning given that term in section
			 105 of title 5, United States Code.
			4.Effective date
			(a)Immediate
			 effectivenessThis Act and the amendments made by this Act shall
			 take effect on the date of the enactment of this Act.
			(b)ImplementationThe
			 Attorney General and the head of any other department or agency of the Federal
			 Government to which this Act applies shall have 90 days after the date of the
			 enactment of this Act to ensure compliance with the provisions of this
			 Act.
			5.Rules of
			 construction
			(a)In
			 generalNothing in this Act
			 or any amendment made by this Act shall be construed—
				(1)to limit or affect the application of
			 extraterritorial jurisdiction related to any other Federal law; or
				(2)to limit or affect any
			 authority or responsibility of a Chief of Mission as provided in section 207 of
			 the Foreign Service Act of 1980 (22 U.S.C. 3927).
				(b)Intelligence
			 activitiesNothing in this Act or any amendment made by this Act
			 shall be construed—
				(1)to apply to authorized
			 intelligence activities that are—
					(A)carried out by an
			 employee of, or by another person on behalf of, any element of the intelligence
			 community (as that term is defined in section 3(4) of the National Security Act
			 of 1947 (50 U.S.C. 401a(4)); and
					(B)authorized in a manner
			 consistent with applicable United States law; or
					(2)to provide immunity or an
			 affirmative defense to an individual employed by or working on behalf of an
			 element of the intelligence community for actions that are not an authorized
			 intelligence activity described in paragraph (1).
				6.FundingIf any amounts are appropriated to carry out
			 this Act, the amounts shall be from amounts which would have otherwise been
			 made available or appropriated to the Department of Justice.
		
	
		June 23, 2011
		Reported with an amendment
	
